Citation Nr: 0525908	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  96-27 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from February 1959 to 
August 1964, from October 1968 to January 1976, and from 
January 1991 to February 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

This case was remanded by the Board in August 2000.  After a 
careful review of the record, the Board concludes that due 
process mandates another remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In recent correspondence, the veteran asserted that Social 
Security Administration (SSA) records referred to his "past 
treatment for PTSD."  While the Board notes that the current 
records shows no treatment for or diagnosis of PTSD, he has 
put VA on notice of records from SSA.  While the Board 
regrets the delay in resolution of the veteran's claim, it is 
necessary for the Board to obtain any potentially relevant 
SSA records.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (VA has duty to obtain SSA records when it has actual 
notice that the veteran was receiving SSA benefits); Voerth 
v. West, 13 Vet. App. 117, 121 (1999) (concluding that VA has 
duty to obtain SSA records, once the appellant submitted a 
well-grounded claim); Baker v. West, 11 Vet. App. 163, 169 
(1998) (holding that VA failed in its duty to assist the 
veteran by not obtaining his SSA records even when the 
veteran only noted that he was receiving Social Security 
disability).

Further, a determination should be made as to whether there 
has been recent medical care, and whether there are any 
additional records that should be obtained.  The veteran is 
advised that while the case is in remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain Social Security Administration 
(SSA) records, including the medical 
evidence used to determine disability 
eligibility.

2.  If (and only if) SSA records show 
treatment for or diagnosis of PTSD, the 
RO should then attempt to verify the 
veteran's stressors with the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) (formerly the 
U.S. Army and Joint Services 
Environmental Support Group (ESG)) or 
other appropriate organization.  

3.  If (and only if) stressors are 
verify, the veteran should be scheduled 
for the appropriate VA examination for a 
medical opinion regarding the appropriate 
psychiatric diagnosis.  The claims file 
should be reviewed by the examiner in 
conjunction with the examination.  In 
responding to this remand, the examiner 
is asked to indicate the degree to which 
the opinion is based upon the objective 
findings of record as opposed to the 
history as provided by the veteran.

Specifically, a definitive determination 
should be made as to whether all the 
criteria for a diagnosis of PTSD are met 
under DSM-IV, and if so, whether the PTSD 
is related to service or to other post-
service events or occurrences.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce the disorder; and (2) whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD.  

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If any 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

